' IN THE UNITED STATES DISTRICT COURT.,_____LQDGE'D"""'"-

-ne*_

FOR THE DISTRICT oF MARYLAND
llll/¢EB 2 6 2019

ENTEFIED
RECE|VED

VICTOR STANLEY, INC. °" cLE ATBALT‘MOHE
Plaimiff =t B" D'Y£§%?MM%;;FW
vs. =r CIVIL ACTION No. RDB-os`_zssz
SCH Enterprises, LLC, et al. ’* n
Defendants `“°
a =.L a a- a a a a .».~ a =.L a a

MEMORANDUM 85 ORDER

 

Plaintiff, Victor Stanley Inc. (“VSI”), moves this Court to hold Defendants
Mark Pappas (“Pappas”) and SCH Enterprises, LLC (“SCH”) in contempt of Court.
(ECF No. 845.) Inasmuch as the parties are fully familiar with the pertinent
background, it suffices to state that currently, the status of this litigation is that
Plaintiff, Victor Stanley, Inc. (“VSI”) is seeking to collect on its judgment and on
sanctions that have been awarded.1 This effort has been ongoing since the first
sanctions were awarded in November 2010, final judgment in favor of VSI in
November 2011, and further sanctions awarded during the collections process. (See,
e.g., ECF Nos. 721, 747 (summarizing the Various judgments and failures to comply by

the Defendantsz)). , ‘

 

1 This case was initially assigned to the Honorable Marvin ]. Garbis, who has since retired, and
the case was reassigned to the undersigned on September 27, 2018.
2 Defendant Mark Pappas and Creative Pipe Inc.

Most recently in this ongoing saga, on October 25, 2018, this Court adopted
Magistrate ]udge Sullivan’s Report and Recommendation (ECF No. 818) and ordered
Defendants to make specific assignments and transfers by November 30, 2018; attempt
to agree on a valuation of assets or be referred to Magistrate judge Sullivan for a
determination of fair value; and Defendant Pappas was to make a cash payment of
$lO0,000 by November 9, 2018. (ECF No. 828 (“the Order”).) The Amended
Temporary Injunction (ECF No. 827) remained in effect'to the extent that it was not
mooted by the Order. The Parties’ disputes related to valuation are currently before
Magistrate ]udge Sullivan for resolution. (ECF No. 849.) However, Victor Stanley
contends that Defendants failed to make the intellectual property assignment as
required by the Order, and Pappas’violated the Amended Temporary Injunction by
transferring $100,000 out of SCH’s checking account to himself on October 31, 2018,
thereby reducing the amount available for transfer from SCH` to Victor Stanley under
the Order. (ECF No. 845.)

Specifically, with regard to the assignment of intellectual property, VSI
contends that \Defendants failed `to comply with the Order and subsequent
clarifications by Magistrate ]udge Sullivan (ECF NO. 834) as follows:

0 Defendants did not provide the net margin data for the patented

products, or any information related to the products subject to copyright
protection, as ordered by ECF No. 834 il$.

o Defendants refused to sign the instrument provided by Victor Stanley
pursuant to the Order that would effectuate the court-ordered transfer

and assignment of intellectual property. Instead, Defendants produced an
alternate instrument that did not actually transfer any intellectual

property.
Further, the Amended Temporary lnjunction (ECF No. 827) provided, in
pertinent part:
SCH Enterprises, LLC is enjoined from selling,
transferring, assigning, or otherwise disposing of any asset

outside of the ordinary course of business without
permission of the Court.

Mark Pappas is enjoined from selling, transferring,
assigning, or otherwise disposing of any asset outside of
paying his normal living expenses without permission of
the Court.

On October 30, 2018, a check was written to Pappas for $100,000 as an “S-
Distribution,” outside the ordinary course of business, without the permission of the
Court. Pappas had been ordered to pay $100,000 to VSI from his personal funds, and
Pappas wrote a check to VSI for that amount on November 9, 2018 as ordered.

1 However, the transfer of SCI-I funds from its bank account to VSI had been diluted by
the check to Pappas, resulting in VSI receiving $100,000 less than ordered. VSI argues
that this was a violation of the letter and spirit of the Order as well as a willful
violation of the Amended Temporary Injunction.

In response, Pappas asserts that he complied with this Court’s orders. (ECF
No. 846.) He argues that adequate information was provided for valuation, although it

was not in the exact form as ordered, the assignment document provided by VSI was

executed with two minor modifications consistent with this 'Court’s orders, and VSI
received a check from Pappas for $100,000 on November 9, 2018, as well as the
contents of the SCH bank account on November 30, 2018 as ordered.

Given the history of this case, Defendant Pappas should be manifestly aware
that a Court order is not an invitation to negotiate terms of compliance As requested
by Defendants, certain terms of the Order were clarified by Magistrate ]udge Sullivan,
leaving no room for interpretation Specifically, as relevant herein, this Court
ordered:

In consultation with Plaintiff, in the form of papers

prepared by Plaintiff, Defendants shall make the requested
assignments and transfers by November 30, 2018.

 

ECF No. 828 at 9 (emphasis added).

Such information shall be produced to Mr. Ogg (including
information regarding the sales and net margins of the
applicable products for the last three years) by November
30, 2018 at 5:00 p.rn. PST.

 

 

ECF NO. 834 at il 3 (emphasis added).

Additionally, Pappas presents no justification for the payment of $100,000 to
. him from SCH on October 30, 2018, neither by explaining how it was in the ordinary
course of business nor by demonstrating that permission was obtained from this
Court. Pappas’ explanation that “any money that is in the SCH account is . . . his to
do with what he wants” is in direct conflict with the Amended Temporary Injunction

(ECF No. 827), which enjoins both SCI~I and Pappas from extraordinary distributions

Therefore, Defendants shall fully comply with this Court’s Order (ECF No.
828) or show cause why they should not be found in contempt of Court for failing to
comply with this Court’s Orders.

For the foregoing reasons:

1. Defendants shall demonstrate their full compliance with this Court’s
Order (ECF No. 828) no later than March 15, 2019 at 5:00 p.m. ET,
as follows:

a. SCH Enterprises, LLC shall make the requested assignments
and transfers pursuant to ECF No. 828 1[ 1.a. in consultation
with Plaintiff and in the form of papers acceptable to Plaintiff;

b. Defendants shall produce the information as clarified by ECF
No. 834 1[ 3 to include sales and net margins of the applicable
products for the last three years;

c. Defendants shall make a cash payment of $100,000 from SCH
Enterprises, LLC or Mark Pappas to Victor Stanley, Inc.

_d. Any disputes related to valuation will be resolved by
Magistrate ]udge Sullivan in due course.

2. Should Defendants fail to fully comply with il 1 hereof, each
Defendant shall appear in Courtroom ':')D of the United States Court
House in Baltimore, Maryland on Tuesday, March 19, 2019 at 2:00
p.m. ET to show cause why said Defendant should not be held in civil
contempt and subject to possible fine and/ or incarceration

Dated= Fébruary 26, 2019.

/M€ -O.B.JZ’
Richard D. Bennett
United States District ]udge

